Title: To Thomas Jefferson from Thomas Hatcher, 5 February 1824
From: Hatcher, Thomas
To: Jefferson, Thomas

Sir  Richmond Feb: 5th 1824.Expecting that it is probable the University will go into opperation in the course of the present year and there, may be wanting a large quantity of Chairs for its use. I have therefore taken the Liberty of making proposeal, to furnish the Institution.proper and suitable assureances’es can be produced of my mechanical pretentions when required. I can furnish any Discription of Chairs, Rush bottoms, Cane bottoms or Windsor—upon terms (I am persuaided) as reasonable as any other person. Samples of each can be made and sent up for inspection, and if suitable responbility is given a liberal Credit Will be allowed if wished. I hope you will not consider me presuming if I request a line from you on this subject, and a clue to further information should the propersition meet with approbation.I am very Respectfully Your ObdtTho: Hatcher